Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of [DATE], between
Harris Corporation, a Delaware corporation (the “Company”) and [NAME], a
director, officer, or employee of the Company (the “Indemnitee”).

RECITALS:

WHEREAS, the Company and the Indemnitee are aware of the exposure to litigation
and claims of officers, directors and employees of corporations as such persons
exercise their duties to the Company;

WHEREAS, the Company desires to continue to benefit from the services of highly
qualified and experienced persons such as the Indemnitee;

WHEREAS, the Indemnitee desires to serve or to continue to serve the Company as
a director, officer or employee, including service at the request of the Company
as a director, officer, trustee, member, stockholder, partner, incorporator or
liquidator or in any other capacity for another corporation, joint venture,
trust or other enterprise or as a fiduciary, trustee or administrator (or in any
similar capacity) of any employee benefit plan or other plan or program
sponsored by the Company or any Subsidiary of the Company (“Agent”), for so long
as the Company continues to provide on an acceptable basis indemnification
against certain liabilities and expenses which may be incurred by the
Indemnitee;

[WHEREAS, the Indemnitee is currently a party to an Indemnification Agreement,
dated      , with the Company and the Company and the Indemnitee have agreed
that this Agreement shall replace and supersede the prior Indemnification
Agreement in all respects.]

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:

1. Indemnification. Pursuant to the terms hereof, the Company shall indemnify
the Indemnitee with respect to the Indemnitee’s activities as a director,
officer, employee or Agent of the Company against any judgments, fines,
penalties and amounts paid in settlement and Expenses (as hereafter defined)
actually and reasonably incurred, in connection with any threatened, pending, or
completed action, suit, arbitration, alternative dispute mechanism or any other
proceeding, whether civil, criminal, administrative or investigative, and
whether brought by a third party or by or in the right of the Company,
individually or collectively, (a “Proceeding”), to which the Indemnitee was, is,
or is threatened to be made a party or may reasonably be expected to become a
party by reason of facts which include the Indemnitee being or having been such
a director, officer, employee or Agent (an “Indemnifiable Event”), to the extent
of the highest and most advantageous to the Indemnitee, as determined by the
Indemnitee, of one or any combination of the following:

(a) The benefits provided by the Company’s Certificate of Incorporation or
By-Laws in effect on the date hereof, a copy of the relevant portions of which
are attached hereto as Exhibit I;

(b) The benefits provided by the Company’s Certificate of Incorporation or
By-Laws or their equivalent in effect at the time indemnification is sought by
the Indemnitee under the Applicable Document or Expenses are incurred by the
Indemnitee;

(c) The benefits to the fullest extent allowable under Delaware law in effect at
the date hereof;

(d) The benefits to the fullest extent allowable under the law of the
jurisdiction under which the Company exists at the time indemnification is
sought by the Indemnitee under the Applicable Document or Expenses are incurred
by the Indemnitee;



  (e)   The benefits available under liability insurance obtained by the
Company; and

(f) Such other benefits as may be otherwise available to the Indemnitee under
then existing practices of the Company.

Combination of two or more of the benefits provided by items (a) through
(f) shall be available only to the extent that the Applicable Document, as
hereafter defined, does not require that the benefits provided therein must be
exclusive of other benefits. The document or law providing for the benefits
listed in items (a) through (f) above is called the “Applicable Document” in
this Agreement. The Company hereby undertakes to assist the Indemnitee, in all
proper and legal ways, to obtain the benefits selected by Indemnitee under items
(a) through (f) above.

For purposes of this Agreement, “Expenses” shall include all reasonable fees,
costs and expenses actually and reasonably incurred, including without
limitation, attorney’s fees, excise taxes assessed with respect to an employee
benefit plan, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with defending, preparing to
defend, investigating, participating or preparing to be a witness in a
Proceeding, whether or not a party to such Proceeding, or prosecuting or
preparing to prosecute any compulsory counterclaim or any affirmative defense
asserted by the Indemnitee or any counterclaim asserted by the Indemnitee that
directly responds to a claim against the Indemnitee that, if successful, would
negate one or more of the affirmative claims against the Indemnitee. Expenses
shall also include expenses incurred responding to requests or complying with
any obligations pursuant to this Agreement or in connection with any appeal
resulting from any Proceedings including the premiums, security or bonds for
such appeal; provided, however, and notwithstanding anything to the contrary
herein, none of the foregoing costs and expenses, or any other costs and
expenses, incurred following the entry of a plea of guilty to a felony charge
arising out of offenses committed by Indemnitee relating to an Indemnified Event
shall be deemed Expenses for purposes of Section 3 and the parties hereto agree
that entry of such plea shall be considered a final disposition of such
Proceeding.

For purposes of this Agreement, “Subsidiary” shall mean any corporation,
partnership, limited liability company or other entity in which the Company
owns, directly or indirectly, a majority of the economic or voting ownership
interest.

2. Insurance. The Company shall maintain directors’ and officers’ liability
insurance for so long as the Indemnitee’s services are covered hereunder,
provided and to the extent that such insurance is available on a commercially
reasonable basis. However, the Company agrees that the provisions hereof shall
remain in effect regardless of whether liability or other insurance coverage is
at any time obtained or retained by the Company; except that any payments made
under an insurance policy shall reduce in whole or in part the obligations of
the Company hereunder. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee (under any insurance policy or otherwise), who
shall execute all rights, including the execution of such documents necessary to
enable the Company to effectively bring suit to enforce such rights.

3. Advancement and Payment Of Expenses. At the Indemnitee’s request, the Company
shall promptly pay the Expenses as and when incurred by the Indemnitee in
advance of any final disposition of any Proceeding, including any Proceeding
initiated by the Indemnitee and as to which Section 4(b)(i), (ii) or (iii) is
applicable, upon receipt of an undertaking in the form of Exhibit II attached
hereto by or on behalf of the Indemnitee to repay such amounts so paid on the
Indemnitee’s behalf if it shall ultimately be determined under this Agreement or
the Applicable Document that the Indemnitee is not entitled to be indemnified by
the Company. No other preconditions for the advancement of Expenses shall be
required or otherwise impose and the Indemnitee’s right to such advancement is
not subject to the review by the Company of any standard of conduct. Expenses
incurred in connection with any Proceeding shall be paid by the Company within
twenty (20) days of its receipt of such request, together with such reasonable
non-privileged documentation evidencing the amount and nature of such Expenses
as the Company shall require, subject to its also receiving such undertaking.

4. Limitations.

(a) The following matters shall not be Indemnifiable Events and the Company
shall not indemnify the Indemnitee:

(i) in connection with any claim made against the Indemnitee for payments to the
Company of profits made from the purchase and sale (or sale and purchase) by the
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Exchange Act; or

(ii) for violations of Federal or state insider trading laws; or

(iii) for the amount of any reimbursement of the Company by the Indemnitee of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002, or payment to the Company of profits arising
from the purchase and sale by Indemnitee of securities within the meaning of
Section 306 of the Sarbanes-Oxley Act of 2002).

(b) The Company shall not advance or pay Expenses in connection with any
Proceeding initiated by the Indemnitee, unless:

(i) the Company has joined in or the Board has consented to the initiation of
such Proceeding;

(ii) the Proceeding is one to enforce indemnification or expense advancement and
payment rights under Section 8 and/or recovery under any directors’ and
officers’ liability insurance policies maintained by the Company; or

(iii) such Expenses arise in connection with any compulsory counterclaim or any
affirmative defense asserted by the Indemnitee, or any counterclaim raised by
the Indemnitee that directly responds to a claim against the Indemnitee that, if
successful, would negate one or more of the affirmative claims against the
Indemnitee.

5. Standard of Conduct; Presumption of Eligibility.

(a) Unless ordered by a court, no claim for indemnification shall be paid by the
Company unless the Company has determined that the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company and, with respect to any criminal
Proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful. Such determinations shall be made (i) by a majority vote of the
Company’s directors who are not parties to the Proceeding for which
indemnification is sought (“Disinterested Directors”), even though less than a
quorum, (ii) by a committee of Disinterested Directors designated by a majority
vote of Disinterested Directors, even though less than a quorum, (iii) if there
are no Disinterested Directors, or if Disinterested Directors so direct, by the
Independent Counsel (as hereafter defined) in a written opinion to the Board,
(iv) by stockholders of the Company, or (v) upon a Change in Control (as
hereafter defined), by the Independent Counsel in a written opinion to the
Board. Indemnification payment shall be made within twenty (20) days of date of
determination that Indemnitee is entitled to indemnification.

(b) In the event the determination of entitlement to indemnification is to be
made by the Independent Counsel pursuant to Section 5(a), the Independent
Counsel shall be selected as provided in this Section 5(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by a
majority of the Disinterested Directors, even though less than a quorum, or if
there are no Disinterested Directors, by a majority of the Board, and the
Company shall give written notice advising the Indemnitee of the identity of the
Independent Counsel so selected. If a Change in Control shall have occurred, the
Independent Counsel shall be selected by the Indemnitee (unless the Indemnitee
shall request that such selection be made by the Board, in which event the
preceding sentence shall apply), and the Indemnitee shall give written notice to
the Company advising it of the identity of the Independent Counsel so selected.
In either event, the Indemnitee or the Company, as the case may be, may, within
seven (7) days after such written notice of selection shall have been given,
deliver to the Company or to the Indemnitee, as the case may be, a written
objection to such selection. Such objection may be asserted only on the ground
that the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. If such written
objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within twenty (20) days, no Independent Counsel shall have
been selected without objection, either the Company or the Indemnitee may
petition the Court of Chancery of the State of Delaware (the “Delaware Court”)
for resolution of any objection which shall have been made by the Company or the
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Delaware Court,
and the person with respect to whom an objection is so resolved or the person so
appointed shall act as Independent Counsel under Section 5(a). The Company shall
pay any and all reasonable fees and expenses of the Independent Counsel incurred
by such Independent Counsel in connection with acting pursuant to Section 5(a)
and to fully indemnify such Independent Counsel against any and all Expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant to this Agreement. The Company shall pay all reasonable
fees and expenses incident to the procedures of this Section 5(b), regardless of
the manner in which such Independent Counsel was selected or appointed.

(c) In making any determinations of entitlement to indemnification or related
standards of conduct determinations under this Agreement, the person or persons
making such determination shall presume that the Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by presenting clear and convincing evidence to the contrary. If the
determination in respect of Indemnification is not made by the Company
(i) within sixty (60) days, in the case of Section 5(a)(i) or 5(a)(ii) or ninety
(90) days in the case of Section 5(a)(iv), of submission to the Company by the
Indemnitee of a written request for indemnification pursuant to Section 1, or
(ii) within sixty (60) days after the Independent Counsel is selected or
appointed pursuant to Section 5(b) in the case of Section 5(a)(iii) or 5(a)(v),
the Indemnitee shall be deemed to have met the relevant standard of conduct
absent a prohibition of such indemnification under applicable law; provided,
however, that such 60-day or 90-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making such determination in good faith require(s) such additional time
for the obtaining or evaluating of documentation and/or information relating to
such determination or for other good cause shown.

(d) Notwithstanding the foregoing provisions of this Agreement, in the case of
any Proceeding by or in the right of the Company to procure a judgment in its
favor by reason of an Indemnifiable Event, no indemnification shall be made in
respect of any claim, issue or matter as to which the Indemnitee shall have been
adjudged to be liable to the Company unless, and only to the extent that, the
Delaware Court or the court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, the Indemnitee is fairly and reasonably entitled
to indemnity and/or prepayment of such Expenses that the Delaware Court or such
other court shall deem proper.

(e) For purposes of this Agreement, “Independent Counsel” shall mean a law firm,
or a member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party (other than with respect to matters concerning the Indemnitee under
this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement.

(f) For purposes of this Agreement, a “Change in Control” of the Company shall
be deemed to have occurred if:

            (i) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (a) by
the Company or any Subsidiary, (b) by any employee benefit plan sponsored or
maintained by the Company or any Subsidiary, (c) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) pursuant
to a Non-Control Transaction (as defined in paragraph (iii));

           (ii) individuals who, on July 1, 2012, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to July 1,
2012, whose appointment, election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors who remain on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination) shall also be deemed to be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation of proxies or consents
by or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;

            (iii) there is consummated a merger, consolidation, share exchange
or similar form of corporate reorganization of the Company or any such type of
transaction involving the Company or any of its Subsidiaries that requires the
approval of the Company’s shareholders (whether for such transaction or the
issuance of securities in the transaction or otherwise) (a “Business
Combination”), unless immediately following such Business Combination: (a) more
than 60% of the total voting power of the company resulting from such Business
Combination (including, without limitation, any company which directly or
indirectly has beneficial ownership of 100% of the Company Voting Securities)
eligible to elect directors of such corporation is represented by shares that
were Company Voting Securities immediately prior to such Business Combination
(either by remaining outstanding or being converted), and such voting power is
in substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (b) no person (other
than any publicly traded holding company resulting from such Business
Combination, or any employee benefit plan sponsored or maintained by the Company
(or the corporation resulting from such Business Combination)) becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination, and (c) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies the conditions
specified in (a), (b) and (c) shall be deemed to be a “Non-Control
Transaction”);

           (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or

           (v) the Company consummates a direct or indirect sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries.

           Notwithstanding the foregoing, a Change in Control of the Company
shall not be deemed to occur solely because any person acquires beneficial
ownership of more than 20% of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

For the purposes of this definition of “Change in Control” the term “Board”
shall mean the Board of Directors of the Company and the term “Subsidiary” shall
mean any entity of which the Company owns or controls, either directly or
indirectly, 50% or more of the outstanding shares of stock normally entitled to
vote for the election of directors or of comparable equity participation and
voting power.

6. Partial Indemnification; Witness Expenses. (a) If the Indemnitee is entitled
under any provision of this Agreement to indemnification or payment by the
Company for a portion of the Expenses, judgments, fines, penalties or amounts
paid in settlement actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection with any Proceeding relating to an
Indemnifiable Event, or in defense of any claim, issue or matter therein, and
any appeal therefrom but not, however, for the total amount thereof, the Company
shall nevertheless pay the Indemnitee that portion of such Expenses, judgments,
fines, penalties or amounts paid in settlement to which the Indemnitee is
entitled.

(b) If the Indemnitee is, by reason of the fact that the Indemnitee is or was a
director, officer, employee or Agent of the Company, made a witness, or is made
(or asked) to respond to discovery requests in any Proceeding to which the
Indemnitee is not a party, the Company shall advance all Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in connection therewith.

7. Period of Indemnity. All agreements and obligations of the Company contained
herein shall continue so long as the Indemnitee shall be subject to any possible
Proceeding by reason of an Indemnifiable Event.

8. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 5 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement and payment of Expenses is not timely made pursuant
to Section 3 hereof, or (iii) payment of indemnification is not made pursuant to
Section 1 hereof within thirty (30) days after the date of notice to the Company
of the determination that the Indemnitee is entitled to indemnification, the
Indemnitee shall be entitled to seek an award in arbitration pursuant to
Section 24. In the case of a determination referred to in Section 5(a)(i), the
Indemnitee shall commence such proceeding seeking an award in arbitration within
one hundred and eighty (180) days following the date on which the Indemnitee
first has the right to commence any proceeding pursuant to this Section 8(a).

(b) It shall be a defense to any action brought by the Indemnitee against the
Company to enforce this Agreement (other than an action brought to enforce a
claim for Expenses incurred in defending a Proceeding in advance of its final
disposition) that it is not permissible under applicable law for the Company to
indemnify the Indemnitee for the amount claimed. Neither the failure of the
Company (including its Board, Independent Counsel, or its stockholders) to have
made a determination prior to the commencement of such action by the Indemnitee
that indemnification of the claimant is proper under the circumstances because
the Indemnitee has met the standard of conduct set forth in applicable law, nor
an actual determination by the Company (including its Board, Independent
Counsel, or its stockholders) that the Indemnitee had not met such applicable
standard of conduct, shall be a defense to the action. For purposes of this
Agreement, the termination of any Proceeding by judgment, order, settlement
(whether with or without court approval), conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that the
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law in the absence of a specific finding so stating.

(c) In the event that a determination shall have been made pursuant to Section 5
of this Agreement that the Indemnitee is not entitled to indemnification, any
arbitration commenced pursuant to this Section 8 shall be conducted in all
respects on a de novo basis and such earlier determination shall not create any
presumption that the Indemnitee has not met the applicable standard of conduct
or that Indemnitee is not entitled to indemnification under this Agreement. If a
determination shall have been made pursuant to Section 5 hereof that the
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 8, absent (i) a misstatement by the Indemnitee of a material fact,
or an omission of a material fact necessary to make the Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law.

(d) The Company shall be precluded from asserting in any proceeding commenced or
held pursuant to this Section 8 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
proceeding that Company is bound by all the provisions of this Agreement.

9. Escrow. The Company shall dedicate up to an aggregate of $5 million as
collateral security for the funding of its obligations hereunder and under
similar agreements with other directors, officers and employees by depositing
assets or bank letters of credit in escrow in the dedicated amount (the “Escrow
Reserve”); provided, however, that the terms of any such Escrow Reserve may
provide that the cash, securities or letter of credit available therefore shall
only be utilized for the indemnification or advancement of Expenses provided for
herein in the event that there shall have occurred within the preceding five
years a Change in Control of the Company.

10. Additional Rights. The advancement of Expenses and indemnification provided
in this Agreement shall not be deemed exclusive of any other indemnification or
rights to which the Indemnitee may be entitled and shall continue after the
Indemnitee has ceased to occupy a position as a director, officer, employee, or
Agent with respect to Proceedings relating to or arising out of the Indemnitee’s
acts or omissions during the Indemnitee’s service in any of such positions. This
Agreement is entered into pursuant to Section 145 (f) of the Delaware General
Corporation Law (“DGCL”) and shall not be constrained or limited to
indemnification and advance payment of reimbursement of expenses provided by the
DGCL.

11. Inconsistent Provisions. To the extent that any other agreement or
undertaking of the Company is inconsistent with the terms of this Agreement,
this Agreement shall govern.

12. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to the Indemnitee under this Agreement to the
extent that the Indemnitee has otherwise actually received payment of amounts
otherwise payable hereunder.

13. Notice to the Company. The Indemnitee shall provide to the Company prompt
written notice of any Proceeding brought, threatened, asserted or commenced
against the Indemnitee with respect to which Indemnitee may assert a right to
advancement of Expenses or indemnification hereunder; provided, however, that
the failure to provide such prompt notice shall not constitute a waiver of
Indemnitee’s rights under this Agreement, except to the extent it is
demonstrated that such failure or delay (i) causes the amounts paid or to be
paid by the Company to be greater than they otherwise would have been; or
(ii) adversely affects the Company’s ability to obtain for itself or Indemnitee
coverage or proceeds under any insurance policy available to the Company or
Indemnitee. The Indemnitee shall not make any admission or effect any settlement
without the Company’s written consent unless the Indemnitee shall have
determined to undertake the Indemnitee’s own defense in such Proceeding and has
waived the benefits of this Agreement. The Company shall not settle any
Proceeding to which the Indemnitee is a party in any manner which would impose
any penalty, limitation, or obligation on the Indemnitee without the
Indemnitee’s written consent. Neither the Indemnitee nor the Company will
unreasonably withhold or delay consent to any proposed settlement. The
Indemnitee shall cooperate to the extent reasonably possible with the Company
and/or its insurers, in attempts to defend and/or settle such Proceeding.

14. Assumption of Defense. Except as otherwise provided below, to the extent
that it may wish, the Company jointly with any other indemnifying party
similarly notified will be entitled to assume the Indemnitee’s defense in any
Proceeding, with counsel mutually satisfactory to the Indemnitee and the
Company. After notice from the Company to the Indemnitee of the Company’s
election so to assume such defense, the Company will not be liable to the
Indemnitee under this Agreement for Expenses subsequently incurred by the
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. The Indemnitee shall have the
right to employ counsel in such Proceeding, but the fees and costs of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the Indemnitee’s expense unless:

(a) the employment of counsel by the Indemnitee has been authorized by the
Company;

(b) the Indemnitee shall have reasonably concluded that there may be a conflict
of interest between the Indemnitee and the Company in the conduct of the defense
of such Proceeding; or

(c) the Company shall not in fact have employed counsel to assume the defense of
such Proceeding, in each of which cases the fees and expenses of counsel shall
be at the expense of the Company; or

(d) a Change in Control has occurred.

The Company shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company or as to which clauses (b), (c), or
(d) are applicable without the prior written consent of the Indemnitee.

15. Extraordinary Transactions. The Company covenants and agrees that, in the
event of any merger, consolidation or reorganization in which the Company is not
the surviving entity, any sale of all or substantially all of the assets of the
Company or any liquidation of the Company (each such event is hereinafter
referred to as an “Extraordinary Transaction”), the Company shall use its best
efforts to:

(a) obtain insurance in Indemnitee’s favor from a reputable insurance carrier in
reasonable amounts (if such insurance is available at commercially reasonable
rates) for a period of not less than six (6) years from the date of such
Extraordinary Transaction against any liability to which the indemnification
provided in this Agreement relates and;

(b) have the obligations of the Company under this Agreement expressly assumed
by the survivor, purchaser or successor, as the case may be, in such
Extraordinary Transaction; or

(c) otherwise adequately provide for the satisfaction of the Company’s
obligations under this Agreement, in a manner acceptable to the Indemnitee.

16. No Personal Liability. The Indemnitee agrees that neither the directors, nor
any officer, employee, representative or Agent of the Company shall be
personally liable for the satisfaction of the Company’s obligations under this
Agreement, and the Indemnitee shall look solely to the insurance, assets of the
Company and the escrow referred to in Section 9 hereof for satisfaction of any
claims hereunder.

17. Severability. If any provision, phrase, or other portion of this Agreement
should be determined by any court of competent jurisdiction to be invalid,
illegal or unenforceable, in whole or in part, and such determination should
become final, such provision, phrase or other portion shall be deemed to be
severed or limited, but only to the extent required to render the remaining
provisions and portions of the Agreement enforceable, and the Agreement as thus
amended shall be enforced to give effect to the intention of the parties insofar
as that is possible.

18. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the Indemnitee and Indemitee’s heirs, personal representatives,
executors and administrators and upon the Company and its successors and
assigns.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

20. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

21. Modifications and Waivers. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

22. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by a nationally recognized overnight delivery service, on
the third day after the date on which it is so mailed:

          (a)   If to the Company, to:  
Harris Corporation
1025 West NASA Boulevard
Melbourne, Florida 32919
Attention: Secretary
(b)   If to the Indemnitee, to:  
[NAME]
[ADDRESS]
[ADDRESS]

or to such other address as may have been furnished in writing to the Indemnitee
by the Company or to the Company by the Indemnitee, as the case may be.

23. Governing Law. The parties hereto agree that this Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Delaware without giving effect to the principles of conflicts of laws of such
state.

24. Arbitration and Enforcement. In the event that any dispute or controversy
shall arise between the Indemnitee and the Company with respect to whether the
Indemnitee is entitled to indemnification in connection with any Proceeding or
with respect to the amount of Expenses incurred or to be paid by the Company
pursuant to Section 3, such dispute or controversy shall be submitted by the
parties to binding arbitration before a single arbitrator at Melbourne, Florida.
If the parties cannot agree on a designated arbitrator within 15 days after
arbitration is requested in writing by either of them, the arbitration shall
proceed before an arbitrator appointed by the American Arbitration Association
and under the rules then in effect of that Association. The award shall be
rendered in such form that judgment may be entered thereon in any court having
jurisdiction thereof.

25. Confidentiality. Except as required by law or as otherwise becomes public,
the parties agree to keep confidential any information that arises in connection
with this Agreement, including but not limited to, claims for indemnification or
the advance payment or reimbursement of Expenses, amounts paid or payable under
this Agreement and any communications between the parties hereto.

26. Termination. This Agreement may be terminated by either party upon not less
than sixty (60) days prior written notice delivered to the other party, but such
termination shall not in any way diminish the obligations of the Company
hereunder (including the obligation to maintain the escrow referred to in
Section 9 hereof) with respect to the Indemnitee’s activities prior to the
effective date of termination.

IN WITNESS WHEREOF, the undersigned have executed this Indemnification Agreement
as of the date first above written.

      INDEMNITEE  
HARRIS CORPORATION
   
 
[NAME]  
Name:
   
Title:

 
 
Attest:
Name:
Secretary

EXHIBIT I
ARTICLE VI.
INDEMNIFICATION OF DIRECTORS AND OFFICERS

The Company shall indemnify to the full extent permitted by law any person made
or threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that
such person is or was a director or officer of the Company, is or was a
director, officer, trustee, member, stockholder, partner, incorporator or
liquidator of a Subsidiary of the Company, or serves or served at the request of
the Company as a director, officer, trustee, member, stockholder, partner,
incorporator or liquidator of or in any other capacity for any other enterprise.
Expenses, including attorneys’ fees, incurred by any such person in defending
any such action, suit or proceeding shall be paid or reimbursed by the Company
promptly upon demand by such person and, if any such demand is made in advance
of the final disposition of any such action, suit or proceeding, promptly upon
receipt by the Company of an undertaking of such person to repay such expenses
if it shall ultimately be determined that such person is not entitled to be
indemnified by the Company. The rights provided to any person by this by-law
shall be enforceable against the Company by such person, who shall be presumed
to have relied upon it in serving or continuing to serve as a director or
officer or in such other capacity as provided above. In addition, the rights
provided to any person by this by-law shall survive the termination of such
person as any such director, officer, trustee, member, stockholder, partner,
incorporator or liquidator and, insofar as such person served at the request of
the Company as a director, officer, trustee, member, stockholder, partner,
incorporator or liquidator of or in any other capacity for any other enterprise,
shall survive the termination of such request as to service prior to termination
of such request. No amendment of this by-law shall impair the rights of any
person arising at any time with respect to events occurring prior to such
amendment.

Notwithstanding anything contained in this Article VI, except for proceedings to
enforce rights provided in this Article VI, the Company shall not be obligated
under this Article VI to provide any indemnification or any payment or
reimbursement of expenses to any director, officer or other person in connection
with a proceeding (or part thereof) initiated by such person (which shall not
include counterclaims or crossclaims initiated by others) unless the Board of
Directors has authorized or consented to such proceeding (or part thereof) in a
resolution adopted by the Board.

For purposes of this by-law, the term “Subsidiary” shall mean any corporation,
partnership, limited liability company or other entity in which the Company
owns, directly or indirectly, a majority of the economic or voting ownership
interest; the term “other enterprise” shall include any corporation,
partnership, limited liability company, joint venture, trust, association or
other unincorporated organization or other entity and any employee benefit plan;
the term “officer,” when used with respect to the Company, shall refer to any
officer elected by or appointed pursuant to authority granted by the Board of
Directors of the Company pursuant to Article V of these By-Laws, when used with
respect to a Subsidiary or other enterprise that is a corporation, shall refer
to any person elected or appointed pursuant to the by-laws of such Subsidiary or
other enterprise or chosen in such manner as is prescribed by the by-laws of
such Subsidiary or other enterprise or determined by the Board of Directors of
such Subsidiary or other enterprise, and when used with respect to a Subsidiary
or other enterprise that is not a corporation or is organized in a foreign
jurisdiction, the term “officer” shall include in addition to any officer of
such entity, any person serving in a similar capacity or as the manager of such
entity; service “at the request of the Company” shall include service as a
director or officer of the Company which imposes duties on, or involves services
by, such director or officer with respect to an employee benefit plan, its
participants or beneficiaries; any excise taxes assessed on a person with
respect to an employee benefit plan, its participants or beneficiaries; any
excise taxes assessed on a person with respect to an employee benefit plan shall
be deemed to be indemnifiable expenses; and action by a person with respect to
an employee benefit plan which such person reasonably believes to be in the
interest of the participants and beneficiaries of such plan shall be deemed to
be action not opposed to the best interests of the Company.

To the extent authorized from time to time by the Board of Directors, the
Company may provide to (i) any one or more employees and other agents of the
Company, (ii) any one or more officers, employees and other agents of any
Subsidiary and (iii) any one or more directors, officers, employees and other
agents of any other enterprise, rights of indemnification and to receive payment
or reimbursement of expenses, including attorneys’ fees, that are similar to the
rights conferred in this Article VI on directors and officers of the Company or
any Subsidiary or other enterprise. Any such rights shall have the same force
and effect as they would have if they were conferred in this Article VI.

Nothing in this Article VI shall limit the power of the Company or the Board of
Directors to provide rights of indemnification and to make payment and
reimbursement of expenses, including attorneys’ fees, to directors, officers,
employees, agents and other persons otherwise than pursuant to this Article VI.

1

EXHIBIT II
FORM OF UNDERTAKING

THIS UNDERTAKING has been entered into by        (hereinafter “Indemnitee”)
pursuant to an Indemnification Agreement dated (the “Indemnification Agreement”)
between Harris Corporation (hereinafter the “Company”), a Delaware corporation
and Indemnitee.

W I T N E S S E T H :

WHEREAS, pursuant to the Indemnification Agreement, the Company agreed to
advance and pay Expenses (within the meaning of the Indemnification Agreement)
as and when incurred by Indemnitee in connection with any threatened, pending,
or completed action, suit, arbitration, alternative dispute mechanism or any
other proceeding, whether civil, criminal, administrative or investigative, to
which Indemnitee was, is, or is threatened to be made a party or witness by
reason of facts which include Indemnitee’s being or having been a director,
officer or employee of the Company or Agent of the Company;

WHEREAS, the Indemnitee has notified the Company of a proceeding in accordance
with the terms of Section 13 of the Indemnification Agreement (hereinafter the
“Proceeding”);

NOW THEREFORE, Indemnitee hereby agrees that in consideration of the Company’s
advance payment of Indemnitee’s Expenses incurred prior to a final disposition
of the Proceeding, Indemnitee hereby undertakes to reimburse the Company for any
and all Expenses paid by the Company to, or on behalf of, the Indemnitee prior
to a final disposition of the Proceeding in the event that Indemnitee is
determined under the Applicable Document (within the meaning of the
Indemnification Agreement) not to be entitled to indemnification. Such payments
or arrangements for payments shall be consummated within ninety (90) days after
a final determination that Indemnitee is not entitled to indemnification and
reimbursement pursuant to the Indemnification Agreement and applicable law. The
Indemnitee hereby agrees that Indemnitee’s obligations hereunder shall survive
any termination of the Indemnification Agreement.

IN WITNESS WHEREOF, the undersigned has set his/her hand this        day of , .

Name:

2